Citation Nr: 1424166	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to a higher initial disability rating (evaluation) for benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1972 November 1976, and from August 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, the February 2011 rating decision granted service connection for benign prostatic hypertrophy and assigned a noncompensable disability rating, effective May 3, 2010; all other issues on appeal were denied in the September 2010 rating decision.

The Veteran was scheduled for a hearing before the Board in March 2014.  However, after being notified of the scheduled hearing, the Veteran did not report and did not request a postponement of the hearing; as such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran injured his low back in service. 

2.  The Veteran does not have a current low back disability.

3.  The current low back symptom of pain is not related to service.

4.  There was no left knee injury or disease in service. 

5.  The Veteran does not have a current left knee disability.

6.  There was no foot injury or disease in service. 

7.  The Veteran does not have a current left or right foot disability.

8.  For the entire rating period from May 3, 2010, the Veteran's benign prostatic hypertrophy manifested a microscopic hematuria and obstructed voiding.

9.  For the entire rating period from May 3, 2010, the Veteran's benign prostatic hypertrophy was not manifested by renal dysfunction, urinary tract infection, continual urine leakage, post-surgical urinary diversion, urinary incontinence, stress incontinence, or obstructive voiding with post void residuals greater than 150 cc, uroflowmetry, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013)

2.  The criteria for service connection for a left knee disorder have not been met.  §§ 1110, 1131, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013)

3.  The criteria for service connection for a bilateral foot disorder have not been met.  §§ 1110, 1131, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013)

4.  The criteria for a compensable evaluation for benign prostatic hypertrophy have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7527 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a June 2010 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in September 2010.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, VA examination reports, and the Veteran's statements.

VA examined the Veteran's benign prostatic hypertrophy in February 2011 and December 2012, and the lower back in January 2011.  In all instances, the VA examiner reviewed the claims file, received a medical history and report of past and present symptomatology from the Veteran, physically examined the claimed disorders, reported the relevant findings, and provided the requested opinions.  The Board finds that these examinations are adequate to assist in determining the nature and etiology of the benign prostatic hypertrophy and claimed low back disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2011 VA compensation examination of the back, which results in findings of no current disability of the back, is competent medical evidence to decide the issue of service connection for a low back disorder.

Regarding the claimed left knee and bilateral foot disorders, the Board finds that a VA examination or opinion is not necessary in order to decide the appeals for service connection.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no in-service left knee or foot injuries or diseases, and no symptoms, complaints, or treatment related to the left knee or feet during service, there is no duty to provide a VA medical examination regarding these claimed disorders.  Absent an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Absent a finding of an injury, event, disease, or symptoms in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion regarding the left knee and feet is not warranted. 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The Veteran asserts that a low back disorder began between 1972 and 1980 while serving on active duty.  See May 2010 VA Form 21-526.  Specifically, the Veteran contends that he has a current lumbosacral strain that is related to a lumbosacral strain that he sustained in service.  See October 2013 representative letter.

The Veteran sustained a lumbosacral sprain injury to the low back in service.  Service treatment records from May 1980 show treatment for a swelling in the lumbar region of the back, diagnosed as lumbosacral strain; thus, the weight of the evidence demonstrates a low back strain on one occasion in service.  The evidence further shows that at service separation the Veteran denied any complaints of low back pain, and physical examination in December 1980 showed a normal spine.

The Board finds that the weight of the evidence demonstrates that the Veteran does not have a current lumbosacral strain or other low back disability.  The Veteran's reported low back complaints are occasional pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

After considering the medical history from both claims file review and the Veteran, and physically examining the Veteran's back, the January 2011 VA examiner concluded with a normal examination of the back.  While the examiner wrote lumbosacral strain as an "impression," such reflects only a history of lumbosacral strain in 1980 as the VA examiner specifically noted the date of in-service strain, found that the Veteran now only reported occasional pain, and specifically found the Veteran's lumbar spine to be normal upon examination.  The examiner's observations are contrary to the impression of a current lumbosacral strain disorder.

After reviewing all the evidence, lay and medical, the weight of the evidence demonstrates that the current complaints of the low back not related to the lumbosacral strain in service.  The symptoms of in-service lumbosacral strain that occurred in May 1980 were no longer present at the time of the December 1980 service separation examination.  At service separation, contemporaneous to service and only months after the May 1980 strain, the Veteran specifically denied any recurrent back pain, and the service examiner found the Veteran's spine to be normal.  More recently during the current claim period, the January 2011 VA examiner indicated that examination of the Veteran's back was normal and that the Veteran only reported occasional pain.  

The VA examiner in January 2011 opined that "it is less likely than not that the pain that he had in the military service is related to any pain at this time."  The opinion was based on review of the claims file, an interview with the Veteran regarding past and present symptomatology, and physical examination of the low back, and the opinion is consistent with the accurate history that shows no symptoms of disorder at service separation or for years after service.  For these reasons, the Board finds that the criteria for service connection for a low back disorder are not met.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for a Left Knee Disorder

The Veteran asserts that a left knee disorder began between 1976 and 1980 while serving on active duty.  See May 2010 VA Form 21-526.  The Veteran has not made any specific contentions regarding a left knee injury during service.

The Board finds that there was no in-service left knee injury or disease.  Service treatment records do not include any complaints, treatment, or symptoms of a left knee injury or disease.  The February 1977 and November 1976 service examinations, as well as the December 1980 service separation examination, include normal clinical evaluations of the lower extremities.  The Veteran denied a history of any knee problems on the February 1977 medical history report.  A history of knee problems was reported on the December 1980 medical history report, but the Veteran specified a right knee injury from May 1980 and did not mention any problems with the left knee.  The Veteran has not even alleged a left knee injury during service.

The service treatment records, which appear to be complete, reflect that the Veteran complained of and sought treatment for other injuries and disorders during service, but did not do so for any left knee injury or disorder.  Such injuries and disorders include a right knee injury, prostatitis, hypertension, a right ring finger injury, and headaches.  The Veteran also reported his history with other ailments including hypertension, gonorrhea, and a right knee injury during service, but never reported a history of a left knee injury or disorder.  Thus, in consideration of the other evidence included in the service treatment records, it is probable that any left knee injury or problems would have been mentioned and/or detected during service.  As a result, the absence of any complaint, finding, or reference to treatment for a left knee injury weighs against finding an in-service left knee injury or disease.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left knee disability.  The most recent record of treatment potentially regarding the left knee, from February 2001, includes a diagnosis of a leg contusion.  See Dr. H. February 2001 treatment note (treating a knee injury, though not specifying which knee).  The treatment note, referring to the contusion as a bruise, states that "most bruises heal on their own within 3 to 10 days and do not produce any serious medical problems."  Id.; see also Dorland's Illustrated Medical Dictionary 410 (noting that contusion is synonymous with bruise).  As the remaining evidence of record, to include both medical treatment and the Veteran's statements, do not show any chronic left knee contusion disorder, there is no evidence to suggest that the February 2001 leg contusion was more than a minor injury that was not chronic or disabling.  Moreover, as noted above, it is not even clear that it was the Veteran's left knee that was being treated in February 2001.  For these reasons, the Board finds that the weight of the evidence is against finding a current a left knee disability.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As the weight of the evidence is against finding either a current left knee disability or a left knee injury or disease in service, the Board finds that service connection for a left knee disorder is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Bilateral Foot Disorder

The Veteran asserts that a bilateral foot disorder began between 1972 and 1976 while serving on active duty.  See May 2010 VA Form 21-526.  The Veteran has not made any specific contentions about how the feet may have been injured or have become disabled in service.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates no current left or right foot disability.  The most recent treatment for a foot disorder is from February 2001, when the Veteran was treated for a right foot contusion.  The evidence of contusion shows a bruise of the right foot what was expected to resolve in a few days, rather than actual disability with residuals.  There was no fracture or abnormality found on x-ray.  There is no evidence of treatment for a left or right foot injury or disorder since February 2001, to include any statements from the Veteran that the right foot contusion, or bruise, has been recurring.  For these reasons, the Board finds that the weight of the evidence is against finding a current a bilateral foot disability.

In addition, the Board finds that there was no in-service foot injury or disease.  Service treatment records do not include any complaints, treatment, or symptoms of a foot injury or disease.  The February 1977 and November 1976 service examinations, as well as the December 1980 service separation examination, include normal clinical evaluations of the feet.  The Veteran denied a history of foot problems on the February 1977 and December 1980 medical history reports.  As discussed above, given the Veteran's history of treatment for other injuries and disorder in service, and his open disclosure of significant medical history in service, the absence of any complaint, finding, or reference to treatment for a foot injury weighs against finding an in-service bilateral foot injury or disease.  Kahana, 
24 Vet. App. at 438; Cf. AZ, 731 F.3d at 1315-18; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803(7).

As the weight of the evidence is against finding either a current left or right foot disability or that the Veteran sustained a foot injury or disease in service, the Board finds that service connection for a bilateral foot disorder is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating for Benign Prostatic Hypertrophy

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

The Veteran is service-connected for benign prostatic hypertrophy, initially rated as noncompensable (zero percent) under the criteria found at 38 C.F.R. § 4.115b, Diagnostic Code 7527.  The Veteran asserts that the symptoms of benign prostatic hypertrophy warrant a compensable disability rating, but has not provided any specific contentions.  See May 2014 representative letter. 

Pursuant to the provisions Diagnostic Code 7527, prostatic hypertrophy is rated under the criteria for voiding dysfunction, renal dysfunction, or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b.  Regarding renal dysfunction and urinary tract infection, the Veteran has not alleged and the evidence does not show that the benign prostatic hypertrophy has been associated with or accompanied by symptoms of either renal dysfunction or urinary tract infection.  Accordingly, the Board has no basis to assign a higher rating under these criteria.

When evaluating voiding dysfunction, VA regulations provide that the disability is to be rated as a particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  The criteria for the lowest compensable rating of 
20 percent for urinary leakage are the wearing of absorbent materials, which must be changed less than two times per day.  Id.  For urinary frequency, a 10 percent disability rating is provided for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.  As to obstructive voiding, a noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent disability rating is contemplated for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals great than 150 cc., 
(2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 
(3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilation every two to three months.  

Having reviewed the evidence of record, the Board finds that, for the entire rating period from May 3, 2010, the criteria for a compensable initial rating for service-connected benign prostatic hypertrophy have not been met or more nearly approximated.  For the entire rating period from May 3, 2010, the service-connected benign prostatic hypertrophy manifested a microscopic hematuria and obstructed voiding.  For the entire rating period from May 3, 2010, the benign prostatic hypertrophy was not manifested by renal dysfunction, urinary tract infection, continual urine leakage, post-surgical urinary diversion, urinary incontinence, stress incontinence, or obstructive voiding with post void residuals greater than 150 cc, uroflowmetry, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months.

In this case, neither the February 2011 VA examination report, the December 2012 VA examination report, nor private urologist treatment notes indicate that the Veteran requires the use of absorbent materials for benign prostatic hypertrophy.  Similarly, the Veteran has not reported the use of absorbent materials; therefore, the weight of the lay and medical evidence is against finding that service-connected benign prostatic hypertrophy warrants a compensable rating when based on urine leakage.  Similarly, the Veteran has not reported and the evidence does not otherwise demonstrate that benign prostatic hypertrophy has affected urinary frequency; therefore, the weight of the lay and medical evidence is against finding that benign prostatic hypertrophy warrants a compensable rating when based on urinary frequency.

As to obstructed voiding, the February 2011 VA examination report, the December 2012 VA examination report, and private treatment records from a private urologist all specifically state that the Veteran uses medication for urination.  The private urology treatment records indicate that Flomax was prescribed to address urinary obstruction.  See March 2004 treatment record.  The Veteran reported that no voiding symptoms were present once the drug was prescribed and that he had "no major complaints," although he did also report hesitancy when urinating.  See id.; March 2003 treatment record.  The February 2011 VA examination reflects that the Veteran was still prescribed to Flomax, but reported no additional symptoms of benign prostatic hypertrophy.  During the December 2012 VA examination, the Veteran reported that benign prostatic hypertrophy "has been treated conservatively, symptomatically as an outpatient only."  At that time, Flomax was not listed as a current medication, but Terazosin, another urination medication, was listed.  A microscopic hematuria was the only other symptom associated with benign prostatic hypertrophy at that time.  The February 2011 VA examination report, the December 2012 VA examination report, and private treatment records all indicate that the Veteran does not have a history of urinary tract infections.

On review of all the evidence, lay and medical, the Board finds that the Veteran's benign prostatic hypertrophy has manifested symptoms of a microscopic hematuria and obstructed voiding.  The obstructed voiding has been successfully treated with prescribed medication.  The evidence does not demonstrate post void residuals greater than 150 cc, uroflowmetry, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months.  For these reasons, the Board finds that, for the entire rating period, the symptoms of the Veteran's benign prostatic hypertrophy do not meet or more nearly approximate that required for an initial compensable disability rating under 38 C.F.R. § 4.115a.  Because the preponderance of the evidence is against the appeal for a higher (compensable) initial disability rating under each of the prospective rating criteria, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's benign prostatic hypertrophy is specifically contemplated by the rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7527, specifically provides for disability ratings based on the symptomatology and impairment caused by prostate hypertrophy, with specific referral to rating criteria based on voiding dysfunction, urinary tract infection, and renal dysfunction.  38 C.F.R. §§ 4.115a, 4.115b.  In this case, considering the lay and medical evidence, the Veteran's benign prostate hypertrophy has manifested symptoms of a microscopic hematuria and obstructed voiding.  The rating criteria specifically contemplate such symptomatology.  Comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings is, therefore, adequate.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not 

suggest, an inability to secure or follow substantially gainful employment due to benign prostate hypertrophy; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

An initial disability rating in excess of zero percent for benign prostatic hypertrophy is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


